Notice of Pre-AIA  or AIA  Status
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 3/17/2021 has been entered. Amended Claim 1 has been noted in addition to canceled Claims 5-8 and new Claims 21-24. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1-4 and 9-24 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 15, change “wherein the oven further comprises an LCD screen or a user mobile device in communication with the imaging device” to -- wherein the oven further comprises an LCD screen or the imaging device is configured to communicate with a user mobile device -- (or equivalent) 
In Claim 18, change “or the user mobile device” to -- or to the user mobile device --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4 and 9-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 now recites the limitation “and a fan located within the channel and generating a cooling airflow through a portion of the channel, wherein the fan directs cooling airflow to both the imaging device and the heat sink” which is not supported by the original disclosure. The specification provides that “[W]hile it is contemplated the fan 126 can be directed toward the camera 140, the fan 126 can be also be directed toward the heat sink 160 to help further dissipate heat”. Thus, it is apparent that the fan can be directed toward either the camera or the heat sink - not both. Furthermore, as is shown in Fig. 4, the camera and heat sink are to be arranged on perpendicular walls which permits the fan to focus on one element or the other - not both. Claiming that “the fan directs cooling airflow to both the imaging device and the heat sink” consequently constitutes new matter that is not supported by the original disclosure. Therefore, Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Claims 2-4 and 9-20 are rejected due to their dependency on Claim 1. 
	Claim 21 recites the limitation “and a fan located within the channel and generating a cooling airflow through a portion of the channel, wherein the fan directs cooling airflow to both the imaging device and the heat sink” which is not supported by the original disclosure. The specification provides either the camera or the heat sink - not both. Furthermore, as is shown in Fig. 4, the camera and heat sink are to be arranged on perpendicular walls which permits the fan to focus on one element or the other - not both. Claiming that “the fan directs cooling airflow to both the imaging device and the heat sink” consequently constitutes new matter that is not supported by the original disclosure. 
	Furthermore, the recitation of “an imaging device provided on the outer surface of one of the interior panel top wall and interior panel peripheral wall and mounted in the channel with a field of view including at least a portion of the cooking cavity; a heat sink provided on the outer surface of one of the interior panel top wall and interior panel peripheral wall and spaced from the imaging device” constitutes new matter. This recitation includes four distinct variations: both elements on the top wall, both elements on the peripheral wall, the imaging device on the top wall while the heat sink is on the peripheral wall and the heat sink on the top wall while the imaging device heat sink is on the peripheral wall. The original disclosure only appears to have adequate support for one of these configurations - namely the configuration wherein the imaging device is on the top wall while the heat sink is on the peripheral wall (as shown in Fig. 4). Therefore this limitation constitutes new matter and Claim 21 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 22-24 are rejected due to their dependency on Claim 21.

Allowable Subject Matter
4.	Independent Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.


	Regarding independent Claim 1: Independent Claim 1 has now incorporated the subject matter of canceled Claim 8 which was previously indicated as being allowable in the Non-Final Rejection filed 1/25/2021. Thus, the subject matter of Claim 1 is now considered to be allowable. However, Claim 1 and dependent Claims 2-4 and 9-20 stand rejected under 35 U.S.C. 112(a) (as presented above) and are consequently not in condition for allowance at time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

	Regarding new independent Claim 21: Independent Claim 21 is similar in scope to what is claimed in Claim 1 (which is considered to have allowable subject matter as presented above). While Claim 21 is slightly broader than Claim 1 in regards to the relative positions of the imaging device and heat sink, it still claims that a heat pipe thermally couples the heat sink with the imaging device and that a fan directs cooling airflow to both the imaging device and the heat sink. Neither the prior art of Jang et al. (US 2018/0058702 A1) nor that of Kurita (JP 2003274235 A) teach of such a heat pipe in addition to a fan that directs cooling airflow to both the imaging device and the heat sink in combination with the other limitations of the claim and no motivation would have existed to have completely reconfigured an oven of the prior art to have arrived at the claimed invention. Therefore, the subject matter of Claim 21 and that of dependent Claims 22-24 is considered to be allowable. However, Claim 21 and dependent Claims 22-24 stand rejected under 35 U.S.C. 112(a) (as presented above) and are consequently not in condition for allowance at time. Note that this indication of allowable subject matter is subject to 

Response to Arguments
5.	The arguments filed 3/17/2021 have been fully considered but are moot in light of the indication of allowable subject matter (as presented above). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilet et al. (US 9,149,058 B2) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/28/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762